Citation Nr: 1629908	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.



REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to April 1971 and was awarded the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board remanded this claim.  That Board action also included a decision on a claim for entitlement to service connection for a lumbar spine disability, which was on appeal from a March 2008 rating decision; that appeal is the basis for the currently assigned docket date.  
 
The Board notes that a July 2015 rating decision denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the right and left lower extremity.  The Veteran submitted a Notice of Disagreement (NOD) as to this rating decision in April 2015 via VA Form 21-0958 (Notice of Disagreement).  This NOD has been recognized in the electronic Veterans Appeals Control and Locator System (VACOLS) and July 2015 and June 2016 VA letters to the Veteran acknowledged receipt of this NOD.  As the record reflects that the NOD has been recognized, both in VACOLS and via letters to the Veteran, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, Manlincon is not applicable at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

On the Veteran's August 2014 VA Form 9, he requested a Board videoconference hearing.  In January 2015, the Board remanded the Veteran's claim to afford him the requested videoconference Board hearing.  A November 9, 2015 letter to the Veteran informed him that he had been scheduled for a videoconference Board hearing on December 9, 2015.  A November 16, 2015 statement from the Veteran's attorney stated "[p]lease cancel the scheduled December 9, 2015 video hearing and schedule [the Veteran] for an in person travel Board hearing."  The Veteran's case was returned to the Board on November 18, 2015.  In a June 2016 statement, the Veteran's attorney requested a copy of the Veteran's claims file and stated that he "need[ed] [the Veteran's] file to present argument before the request[ed] Board of Veterans Appeals travel board hearing" (the Board notes that the requested copy of the claims file was provided in July 2016, prior to this Board action).  

Based on the Veteran's request for a travel Board hearing instead of a videoconference Board hearing that was received by VA in November 2015 prior to the scheduled December 2015 videoconference hearing, the Board finds that remand is required to schedule the Veteran for the requested travel Board hearing.         

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




